Citation Nr: 0406048
Decision Date: 03/08/04	Archive Date: 05/14/04
DOCKET NO. 00-18 789                        DATE MAR 08 2004

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial (compensable) evaluation for status post left knee arthroscopy and meniscal repair.

3. Entitlement to an initial evaluation in exces.s of 10 percent for lumbar myositis,
bulging disc L3-4 and L4-5.

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to January 1991 and from January 1992 to August 1999.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In the veteran's August 2000 VA Form 9, Appeal to Board of Veterans' Appeals, he stated that he was seeking service connection for a right knee disability as secondary to his service-connected left knee disability. Since the right knee claim has only been adjudicated on a direct basis, the secondary service connection claim is referred to the RO for appropriate action.

The claims are REMANDED to the RO via the Appeals Management Center, (AMC), in Washington, DC. VA will notify the veteran if further action is required.


REMAND

VA has a duty to assist the veteran in the development of facts pertinent to his claims. On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of V A with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

VA must notify the veteran of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v..P_i?cipi, 16 Vet. App. 183 (2002). Although the record contains 'a VCAA development letter dated in May 2002, it

- 2 



does not inform the veteran of the information and evidence not of record that was necessary to substantiate his claims for higher evaluations, and it does not request that the veteran give VA everything he has pertaining to the claims. See 38 C.F.R. § 3.159(b).

. .
Effective September 23, 2Qp2,: the criteria for evaluating intervertebral disc disease were revised. See 67 Fed. Reg. at 54,349. Then, effective September 26,2003, the criteria for evaluating disorders of the spine were amended. See 68 Fed. Reg. 51,454 (Aug. 27, 2003). The RO has not had the opportunity to consider whether the new criteria should be applied in this case.

Assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003). VA joints examination in September 1999, shortly after the veteran's separation from service, revealed right knee patellofemoral syndrome. Service medical records include an August 1997 progress note for status post left knee surgical repair, which includes a reported complaint of "post surgical pain R knee > with activity." Another August 1997 service medical record includes a provisional diagnosis involving surgical repair of the right knee. Given these facts, VA examination is warranted. See Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran also receives his medical treatment at the Ponce V A Clinic; therefore,
his recent records should be obtained.

Although the veteran once failed to report for scheduled VA examinations of his service-connected left knee and low back disabilities, the RO should take this opportunity on remand to conduct re-examinations, in light of the revised criteria and the recent evidence of increase in disability severity. See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Sn,uffer v. Gober, 10 Vet. App. 400 (1997);
V AOPGCPREC 11-95. 

- 3 

In considering the evaluations of the service-connected low back and left knee disabilities, the RO must take into account that this is on appeal from the initial grant of service connection and that the issue should be addressed accordingly. The United States Court of Appeals for Veterans Claims has held that there is a distinction between a claim based on disagreement with the original rating awarded and a claim for an increased rating. Fenderson v. West, 12 Vet. App. 119 (1999).

The claims file reflects several spellings of the veteran's mailing address. Compare July 2000 statement of the case and May 2002 VCAA development letter. To ensure the adequacy of notice, the RO should clarify this matter prior to any development. '

Accordingly, this case is REMANDED to the RO for the following actions:

1. Clarify the veteran's mailing address, as discussed above. Then :provide him appropriate notification under the VCAA. Such notice should 1) inform him about the information and evidence not of record that is necessary to substantiate the claims; 2) inform him about the information and evidence that VA will seek to obtain on his behalf; 3) inform him about the information or evidence that he is expected to provide; and 4) request or tell him to proviide any evidence in his possession that pertains to the claims.

2. Request from the Ponce VA Clinic updated treatment records from November 2001, forward.

3. After associating with the claims file all available records received pursuant to the above-requested development, schedule the veteran for appropriate VA examination of his right knee disability and service connected left knee and low back disabilities. The  claims file must be made available to the examiners, and
	
- 4 



, 
the examiners shouild indicate in their respective reports
that the claims file was reviewed. Any indicated tests
should be accomplished. A rationale for any opinion
expressed should be provided.

Right knee

The examiner should render a clear diagnosis of the veteran's current right knee disability, if present.

The examiner should then state whether it is at least as likely as not (i.e., is there at least a 50 percent
probability) that the disability had its onset during active service or is related to any in-service disease or injury.

Low back and left. knee disabilities

The examiner should identify and describe in detail all residuals attributable to the veteran's service-connected status post left knee arthroscopy and meniscal repair and lumbar myositis, bulging disc L3-4 and L4-5.

The examiner should note the range of motion for the low back and left knee and should state what is considered normal range of motion,  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there. is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3)excess fatigability; Or (4) incoordination.
The examiner(s) is asked to describe whether pain significantly limits functional ability during flare-ups or when the left knee or low back is used repeatedly. All

- 5 

limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Concerning the left knee, the examiner should document the presence and severity of any recurrent lateral instability and/or subluxation. The examiner should state whether there are any neurological residuals associated with the veteran's service-connected knee disability and identify any nerves involved, i.e., the left saphenous nerve: If so, the examiner should also specifically discuss the extent, if any, of paralysis of the nerves involved.

Concerning the lumbar spine, the examiner should also state whether there is any characteristic pain on motion; muscle spasm on extreme forward bending; .loss of lateral spine motion, unilateral, in a standing position; osteoarthritic changes; narrowing or irregularity of joint
space; abnormal mobility on forced motion; listing of the spine; or positive Goldthwait's sign.

The examiner should state, if possible, the frequency and duration of recurring attacks of intervertebral disc syndrome, if the veteran suffers such attacks, and the extent to which relief is experienced between such attacks. Are there persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief?

Any indication that the veteran's complaints of pain or other symptomatology is not in accord with physical

- 6 



findings on examination should be directly addressed and discussed in the examination report(s).

. .
4. Review the claimsfolder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Ensure that all notification and development action required by the VCAA is completed.

5. The veteran is hereby advised that he should assist the RO in the development of his claims, and that failure to cooperate or to report for any requested examination without good cause may :result in an adverse decision. See 38 C.F.R. § 3,655 (2003); Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).

6. Finally, readjudicate the veteran's claims, with application of all appropriate laws, regulations and case law, including Estebam v. Brown: 6 Vet. App. 259 (1994) and Fenderson v. West, 12 Vet. App. 119 (1999). The RO should document its consideration of the revised criteria for rating intervertebral disc disease and other disabilities of the knee, effective September 23, 2002, and Septembei26, 2003. If any of the decisions with respect to the Claims remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

- 7 

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND are to obtain additional information and comply with due process considerations. No inference should be drawn regarding the final disposition of these claims as a result of this action.	.

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 1O3-446;§'3Q2, 108: Stat. 4645,4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02. 
.

P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 8 




